DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 3 of U.S. Patent No. 11,197,025. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 1 as shown in the table below.


Instant Application
US 11,197,025
1. A method of decoding video data, the method comprising:
1. A method of decoding video data, the method comprising:
obtaining a bitstream that includes an encoded representation of the video data that is encoded using a codec;
obtaining a bitstream that includes an encoded representation of the video data that is encoded using a codec;
determining a plurality of available Matrix Intra Prediction (MIP) parameter sets (MPS's) for a picture of the video data, wherein:
determining a plurality of available Matrix Intra Prediction (MIP) parameter sets (MPS's) for a picture of the video data, wherein:
the plurality of available MPS's is a union of (i) a subset of all default MPS's and (ii) a set of one or more additional MPS's that are signaled in the bitstream, each of the default MPS's is associated with a respective predefined MIP mode in the codec, and each of the set of one or more additional MPS's is associated with a new MIP mode in a set of one or more new MIP modes, wherein the one or more new MIP modes are explicit MIP (E-MIP) modes;
the plurality of available MPS's is a union of (i) a subset of all default MPS's and (ii) a set of one or more additional MPS's that are signaled in the bitstream, each of the default MPS's is associated with a predefined MIP mode in the codec, and each of the set of one or more additional MPS's is associated with a new MIP mode in a set of one or more new MIP modes, wherein the new MIP modes are explicit MIP (E-MIP) modes that are derived from matrixes that are not included in the default MPS's;
using a MIP mode associated with an MPS in the plurality of available MPS's to generate a prediction block for a current block of the picture, wherein:
using a MIP mode associated with an MPS in the plurality of available MPS's to generate a prediction block for a current block of the picture; and 
the MIP mode is in the set of one or more new MIP modes, and a syntax element in the bitstream indicates whether the MIP mode is specified with respect to an already-specified MIP mode or whether the MIP mode is specified independently; based on the syntax element indicating that the MIP mode is specified with respect to the already-specified MIP mode, deriving parameters of the MIP mode using parameters of the already-specified MIP mode; and
Claim 3) The method of claim 1, wherein: the MIP mode is in the set of new MIP modes and is an explicit MIP (E-MIP) mode, a syntax element in the bitstream indicates whether the MIP mode is specified with respect to an already-specified MIP mode or whether the MIP mode is specified independently, and the method further comprises, based on the syntax element indicating that the MIP mode is specified with respect to the already-specified mode, deriving parameters of the MIP mode using parameters of one or more MIP modes.
reconstructing the current block based on the prediction block for the current block and residual data for the current block.
reconstructing the current block based on the prediction block for the current block and residual data for the current block.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487